Opinion of the Court by
Chief Justice O’Rear—
Affirming.
Hugh. Darlington was killed in a collision between a train operated by appellant and one operated by the Louisville & Nashville Railroad Company, which were using the same track. His administratrix sued both the railroad companies to recover damages for the destruction of his life, charging each with negligence. The result of the trial, which was conducted, so far as the court’s rulings went, in unobjectionable manner, was the following verdict: “We, the jury, find a verdict for the plaintiff to the amount of ten thousand dollars and fix the blame on the Pennsylvania Railroad Company. ” The Pennsylvania Railroad Company was not sued in the action. But the appellant, though a separate corporation, is a subsidiary *270corporation of the Pennsylvania Railroad Company. Both are owned by a common owner — the Pennsylvania Company. It was a common thing for appellant to be called “The Pennsylvania Railroad” as being a part of that system, and so classed in popular understanding. During the progress of the case before the jury it was alluded to several score times by counsel and witnesses as the “Pennsylvania Railroad Company,” or as “The Panhandle,” the latter being also a popular, and probably an advertised, name of appellant’s route. It was rarely called by its true name during the trial. The issues being tried by the jury were two: One whether the death of Darlington was due to the negligence of the defendants, or to his own negligence; the other, if not to the negligence of both the defendants, but was due to the negligence of either, which was to blame?
The instructions submitted these-issues in apt language. The trial lasted two days. The jury’s verdict shows, first, that they found for the plaintiff $10,000, thereby finding the fact to be that decedent did not come to his death by his own negligence, and that under the measure of recovery submitted by the court $10,000 was fixed as the value of the life which was destroyed. The only thing remaining, then, for them to do was to .say whether either company was alone guilty of the negligence which resulted in the injury, as otherwise both would have been liable, and the judgment would have gone against them jointly. In language not artistic, but leaving no doubt of the jury’s meaning, they “fixed the blame” on one of the defendants alone, thereby exonerating the other. If appellant’s proper name had been written in the place of “Pennsylvania Railroad Company,” there would have been no room for contesting the sufficiency *271of the verdict. Jurors are gathered from every walk of life. Very frequently, perhaps most generally, they are not men of literary learning. Their choice of expression is very apt to be not exact; their verdicts being frequently ungrammatical and rarely couched in the terminology of the law. Hence courts view the findings of the jury with great leniency, and every reasonable presumption is indulged in aid of a general verdict. The main thing is to get an understanding of what the jury intended. Their intent is to be sought for in thé language they used in their verdict, interpreted in the light of the record. Resort may be had to the pleadings or other parts of the record to see what the jury meant by their verdict. Brannin & Smith v. Foree’s Admr., 12 B. Mon. 506; Miller v. Shackleford, 4 Dana, 264; Picket v. Richet, 2 Bibb, 178; Worford v. Osbel, 1 Bibb 247, 4 Am. Dec. 633; Adams v. Landrum, 9 Ky. Law Rep. 287; Buckeye Engine Co. v. Buckwalter (Ky.), 61 S. W. 263, 22 Ky. Law Rep. 1706; 22 Enyc. Pl. & Pr. 955-959; Lee v. Bradway, 25 Iowa, 216; Red River & L. & N. Co. v. Strue, 32 Minn. 95, 20 N. W. 229; Austin Water, Light & Power Co. v. Makemson (Tex. Civ. App.), 27 S. W. 588.
Appellant concedes that the record may be looked to in the interpretation of the verdict. But it contends that the record does not include the evidence, but is only that part which constitutes the roll, and which is consequently preserved in writing before the court. Under the practice in this State, the evidence may be taken, by order of the court, by the court’s official stenographic reporter, and is made, when so taken a part of the record in the case. Section 4639, Ky. Stats., 1903. But we are inclined to the opinion that, in the absence of such statute, the court was at lib**272erty to consult his recollection of the evidence, as well as the files of the court, in order to understand what the jury meant by their verdict. The reason for admitting the latter admits the former also.' In the case of Buckeye Engine Co. v. Buckwalter, supra, we said: “Under the evidence and instructions the .verdict of the jury, ‘We, the jury, agree and set; aside the amount sued for,’ clearly means that the jury found against appellant on the account.” It was there held that the usual expression in the reported cases, “a verdict is good if its meaning* may be understood in the light of the record,” included the evidence in the case. For that matter, the instructions of the court to the jury may not become a part of the record until identified by a properly signed bill of exceptions. Nor, in some instances, can the evidence be. Nevertheless both are before the trial court and within his knowledge. He may and should have resorted to either as well as to any other part of the record in arriving at the jury’s meaning, so that it might be carried out in the judgment which is to be entered upon the verdict. The court will then, if necessary to perfect the record, and to sustain the verdict, require the record to be completed by a properly prepared bill of exceptions, or bill of evidence, as was done in this case, so as to show truly what had occurred in the trial. In the verdict above quoted the word “blame” is spelled “píame.” The verdict was written by a German-American. No one is in doubt as to the meaning of the word, whether spelled' correctly or spelled phonetically according to its writer’s pronunciation. On the whole, we have no doubt that the jury intended to find, and did find, by the verdict, against appellant. The name given it may be regarded as its nickname or alias. There can be no rational doubt as to the cer*273tainty of their meaning in this matter, in the light#of the record, including the evidence. ■ The court in rendering judgment upon the verdict adjudged the plaintiff to recover $10,000 and costs “against the Pitts-burg, Cincinnati, Chicago & St. Louis Kailway Company,” which we think was not an improper form of judgment, and fully explains what might otherwise, at first glance, seem an inconsistency between the verdict and judgment.
Appellant also complains that the verdict was incomplete, in that it did not pass upon the question of the liability of the defendant the Louisville & Nashville Kailroad Company. But we think it did. The effect of the verdict, and the evident intent of the jury, was to find that the Louisville & Nashville Kailroad Company was not negligent in the matter. It was equivalent to a verdict in its behalf, and the judgment should have been accordingly. I. C. R. R. Co. v. Murphy’s Admr., 123 Ky. 787, 97 S. W. 729, 30 Ky. Law Rep. 93, 11 L. R. A. (N. S.) 352; Handley v. Lawlev, 90 Ala. 527, 8 South. 101; Maynard v. Powder, 75 Ga. 664. But whether the Louisville & Nashville Company may not have ground for complaint because a judgment was not rendered in its behalf on this verdict is ipot ground for complaint by this appellant. I. C. R. R. Co. v. Murphy, supra.
Judgment affirmed.